Citation Nr: 0433614	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  93-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original rating for residuals 
of a lumbar spine decompressive laminectomy, secondary to a 
shell fragment wound, currently rated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than March 16, 
1990 for the grant of service connection for residuals of a 
lumbar spine decompressive laminectomy, secondary to a shell 
fragment wound


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision granted service 
connection for the low back disability, assigned a 20 percent 
rating, and assigned an effective date of May 16, 1990.  The 
veteran filed a Notice of Disagreement (NOD) that was 
initially determined to be untimely.  After several appeals 
to the United States Court of Appeals for Veterans Claims 
(the Court), the NOD was found to be timely and the case was 
remanded to the Board.

In September 1999 the Board remanded the case to the RO for 
further development and adjudication of the veteran's appeal.  
That development having been completed, the case is now ready 
for appellate review.

In December 2002 a Travel Board hearing was held before Milo 
H. Hawley, who is the Acting Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

The Board notes that in a letter dated October 1, 2002 the 
veteran's attorney appears to suggest a claim of Clear and 
Unmistakable Error (CUE) with respect to a 1945 rating 
decision.  During the December 2002 hearing the claim of 
entitlement to a total disability rating for compensation 
purposes due to service connected disability was raised.  
These issues are referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT


1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's residuals of a lumbar spine decompressive 
laminectomy, secondary to a shell fragment wound, are 
primarily manifested by pain, and no more than moderate 
limitation of motion, including flexion to between 75-80 
degrees, extension to 10 degrees, rotation to 10 degrees 
bilaterally, lateral flexion to 20-25 degrees bilaterally, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, with no neurological deficit.

3.  The veteran's claim of entitlement to service connection 
for residuals of a lumbar spine decompressive laminectomy, 
secondary to a shell fragment wound, was mostly recently 
denied by the Board in a decision dated in February 1990.  
This decision is final.

4.  On May 16, 1990, the veteran reopened his claim of 
entitlement to service connection for residuals of a lumbar 
spine decompressive laminectomy, secondary to a shell 
fragment wound.

5.  By rating action in September 2001, service connection 
was granted for residuals of a lumbar spine decompressive 
laminectomy, secondary to a shell fragment wound, effective 
May 16, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 20 
percent for residuals of a lumbar spine decompressive 
laminectomy, secondary to a shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. . 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5003, 5291, 
5292, 5295 (2002); DC 5237, 5243 (2004).  

2.  The February 1990 Board decision is final.  
38 U.S.C.§ 4004(b) (1988); 38 C.F.R. § 19.104 (1989); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

3.  The criteria for an effective date earlier than May 16, 
1990 for a grant of service connection for residuals of a 
lumbar spine decompressive laminectomy, secondary to a shell 
fragment wound have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Supplemental Statements of the Case (SSOC) dated in 
September 2002, January 2004 and March 2004 advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating was being denied because there was no 
evidence establishing that his low back disability met the 
criteria for a higher rating.  Similarly, the SSOCs informed 
the veteran that he was not entitled to an effective date 
earlier than May 16, 1990, for the grant of service 
connection because that was the date of his claim.  The SSOCs 
made it clear to the veteran that in order to prevail on his 
claims, he needed to present evidence that his disabilities 
met the criteria for a higher rating or that he had filed a 
claim earlier than May 16, 1990, that has not resulted in a 
final decision.  The RO sent letters dated in September 2002, 
June 2003 and January 2004 that informed the veteran about 
the VCAA and that told the veteran what evidence the RO would 
obtain and what he needed to do.  These letters asked the 
veteran to provide any evidence he had.  The veteran 
responded in March 2004, and stated he had no additional 
evidence to present and wanted the case to proceed without 
delay.  The RO obtained service medical records, service 
personnel records, ships logs, private medical records, VA 
treatment records, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in May 1990.  Thereafter, the claim was denied in a 
rating decision dated in September 1991.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
September 2002, June 2003 and January 2004.  These 
notifications were well after the September 1991 rating 
decision.  Only after that rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  This would be an untoward 
result further delaying a case that has been pending for many 
years.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOCs issued to 
the veteran in September 2002, January 2004, and March 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in September 
2002, June 2003, and January 2004 were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  
II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran has filed several claims seeking service 
connection for his low back disability.  The Board denied his 
claims in 1986 and again in February 1990.  In May 1990 the 
veteran submitted additional medical evidence that the RO 
treated as a claim to reopen.  The RO granted service 
connection for residuals of a lumbar spine decompressive 
laminectomy, secondary to a shell fragment wound, and 
assigned a 20 percent rating.  The veteran has appealed 
seeking both a higher rating and an earlier effective date.

The veteran was injured during combat in 1944.  In 1984 and 
1985 he underwent two lumbar laminectomies.  These surgeries 
were intended to alleviate his back pain and to some extent 
they were effective.

The veteran underwent a VA examination in June 1991.  The 
veteran complained of pain in his low back and some numbness 
and pain in his legs.  The neurological examination in June 
1991 was within normal limits with no evidence of peripheral 
neuropathy.

The veteran submitted substantial private medical records.  
Records from Dr. Hunter, dated in 1984 and 1985, detail the 
back surgeries.  The veteran also submitted treatment notes, 
letters, and an examination report from his private 
physician, Dr. Jennings.  Dr. Jennings' notes, dated from May 
1992 to June 2004, reveal that the veteran has complained of 
back pain and difficultly standing or walking for long 
periods of time.  Dr. Jennings noted some diarrhea and loss 
of sphincter control in 2002, but there is no indication that 
this is related to the veteran's low back disability.  Some 
muscle spasm was noted.  

Dr. Jennings wrote a letter in January 1997 indicated that 
the veteran's low back disability is related to his 1944 
injury and stating that the veteran had tingling and sensory 
loss in his legs prior to the 1984 and 1985 surgeries.  Dr. 
Jennings wrote another letter in November 2002 that reitered 
the findings prior to the 1984 and 1985 surgeries and states 
that the veteran has current disability of his lower 
extremities.

A report of examination in May 2000 by Dr. Jennings reveals a 
normal range of motion of the lumbar spine and no evidence of 
neurological deficit.  A magnetic resonance imaging (MRI) 
test in July 2003 showed disc desiccation with mild narrowing 
and minimal bulging.  The MRI also showed the results of the 
two surgeries.

The veteran testified at a hearing in December 2002 that he 
had constant back pain that led to difficulty sleeping, 
standing, and walking distances.  The veteran did testify to 
having pain in his legs but not as much pain as he used to 
have.  He also stated that his disability did not seem to be 
getting worse, but it wasn't improving either.

The veteran underwent a comprehensive VA examination in July 
2003.  The examiner reviewed all of the veteran's medical 
records and the claims folder prior to the examination.  The 
veteran complained of a constant dull aching pain with some 
radiation to the buttocks and legs.  The veteran was taking 
over-the-counter medication for his back pain with no 
prescription drugs.  The veteran reported that his pain 
worsened on activity.  There were no associated features like 
weight loss, malaise, fever, dizziness, visual disturbances, 
numbness, weakness, bladder or bowel complaints, or erectile 
dysfunction.  The veteran does not use any assistive devices 
such as a brace, cane, or walker. The veteran is able to walk 
about 1/4 mile without difficulty.   The veteran's gait and 
posture were normal.  Some atrophy was noted but it may be 
accountable strictly based on age.  Range of motion of the 
lumbar spine was flexion to 75-80 degrees, rotation to 10 
degrees bilaterally, lateral flexion was 20-25 degrees, and 
extension to 10 degrees.  All motion was without objective 
evidence of pain, spasm, or weakness.  The examiner noted 
periodic flare-ups of the back pain but the veteran did not 
take to bed for those flare-ups.  Musculature was normal with 
no fixed deformity or ankylosis.  Motor strength was good and 
reflexes were 2+ and symmetrical.  X-rays revealed narrowing 
and degenerative changes in the lumbar spine.  MRI was normal 
and there were no neurological deficits noted in 
electromyogram and nerve conduction study except carpal 
tunnel syndrome in the upper extremities.  The diagnosis was 
degenerative joint disease of the lumbosacral spine secondary 
to multiple surgeries and advanced age.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  


A.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 20 percent evaluation is 
warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
and some limitation of motion.  Although there is evidence of 
mild degenerative changes, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under the old 
version of DC 5295, and that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
this Diagnostic Code.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 40 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is severe.  
The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The July 2003 VA examination 
report shows that the veteran had forward flexion to 75-80 
degrees, backward extension to 10 degrees, rotation to 10 
degrees bilaterally, lateral flexion to 20-25 degrees 
bilaterally.  The Board finds that this does not rise to the 
level of severe limitation of motion.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a  mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).  The Board finds that the limitation of motion of 
the veteran's lumbar spine does not rise to the level of 
severe, when considering all factors including the July 2003 
VA examination reports.

Under DC 5293 (2002), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  The Board finds that the 
evidence does not show that the veteran has moderate 
intervertebral disc syndrome (IDS), with recurring attacks.  
Specifically, there is no evidence that the veteran suffers 
from IDS.  There is some X-ray evidence of mild degenerative 
changes of the lumbar spine but the condition has not changed 
since the veteran's surgeries in 1984 and 1985 and it has not 
been identified as IDS.  In addition, the findings in 
evidence are not representative of moderate IDS.  The veteran 
has been found in July 2003 to have no evidence of 
neurological deficit and no evidence of diminished reflexes 
or sensory perception.  The electrodiagnosic testing and 
nerve conduction study showed no evidence of any neurological 
disability.  The veteran's private doctor noted some 
disability of the lower extremities, but this is not found on 
the VA examination which was much more thorough and included 
nerve conduction testing.  In light of the evidence showing 
no neurological deficits the Board finds that there is no 
basis on which to find that the veteran suffers from more 
than moderate IDS with recurring attacks; thus, the criteria 
for a rating in excess of 20 percent rating under the old DC 
5293 have not been met.  

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 20 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2004).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 20 percent under the old rating criteria at any time 
during the pendency of this appeal.  The medical evidence of 
record includes a private treatment notes, a private 
examination, and a VA examination and none of this evidence 
shows symptoms warranting a rating in excess of 20 percent 
for the veteran's low back disability, even if only 
temporarily.

B.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 40 percent evaluation 
for favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months.  

Under DC 5293 (in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurological 
symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  The Board first notes that the most 
recent VA examination was held in July 2003, prior to the 
effective date of part of the new regulations.  Nonetheless, 
these findings can be used to show the level of current 
disability.  This report indicates that the veteran had 
forward flexion to 75-80 degrees, with a combined range of 
motion of the lumbar spine of well over 120 degrees.  There 
is no evidence of ankylosis of the spine, or that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Finally, with regard to DC 5243, the evidence is insufficient 
to show that the veteran has intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  As previously discussed, the evidence does not 
clearly establish that the veteran has any significant 
neurological symptoms due to his low back disability, nor has 
he had flare-ups that require bed rest.  Accordingly, a 
rating in excess of 20 percent is not warranted under the 
General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 5243. 

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 20 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2004).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 20 percent under the new rating criteria at any time 
during the pendency of this appeal.  The medical evidence of 
record includes a private treatment notes, a private 
examination, and a VA examination and none of this evidence 
shows symptoms warranting a rating in excess of 20 percent 
for the veteran's low back disability, even if only 
temporarily.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as neurological impairment, loss of strength and 
muscle atrophy other than that associated with age.  See 
e.g., July 2003 VA examination report.  The veteran's gait 
was normal and his posture was normal.  He is able to walk at 
least 1/4 mile without difficulty and he does not use any 
assistive device.  In summary, when the ranges of motion in 
the back are considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent when compared to either the old or the new 
rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  The regulations specifically 
provide that in cases where a grant of compensation is 
awarded on the basis of new and material evidence submitted 
following a finally disallowed claim, the effective date of 
the award will be the date of receipt of new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  This regulation provides a different effective 
date when the new and material evidence consists of records 
from the service department; however, this is not applicable 
to the instant case as no new evidence was received from the 
service department and the new and material evidence 
consisted primarily of post service medical records.  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).  The RO 
treated the dated that additional medical records were 
received in May 1990 as the date of the veteran's current 
claim.  There is no record of treatment prior to that date 
and subsequent to the date the previous Board decision became 
final that would constitute an informal claim for service 
connection for a low back disability.

The Board notes that the veteran's claim for entitlement to 
service connection for a low back disability was most 
recently denied by the Board in a decision dated in February 
1990.  This decision is final.  38 U.S.C.§ 4004(b) (1988); 38 
C.F.R. § 19.104 (1989); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  The only basis to 
overturn that Board decision or any previous final decision 
by the Board or the RO would be if it were predicated on 
clear and unmistakable error (CUE).  As noted above, the 
veteran appears to have suggested a claim for CUE.  This 
claim is referred to the RO for appropriate response.

The record reflects that on May 16, 1990, the RO received 
medical evidence from the veteran.  The regulations 
specifically provide that the effective date of a claim for 
compensation will be the date of receipt of claim, which in 
this case is May 16, 1990.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  This date is more than a year 
after his release from active duty.  Therefore, based on the 
law and regulations, the earliest effective date that can be 
assigned is the date of claim, May 16 1990.  Id.  The Board 
notes the veteran's assertion that he should be entitled to 
service connection from an earlier date.  Although 
sympathetic to this claim, the Board cannot grant an 
effective date earlier than the date the claim was received.  
There is nothing in the record to suggest that VA actually 
received a claim to reopen earlier than May 16, 1990, and 
that prior to May 16, 1990, the veteran's claim had been most 
recently denied by the Board in February 1990, and that 
decision is final.  The law and the regulations are 
controlling in this case.  Sabonis, 6 Vet. App. 426.  
Therefore, the Board finds that the criteria for assignment 
of an effective date earlier than May 16, 1990, for the grant 
of service connection for a low back disability are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2004).


ORDER

Entitlement to an increased original rating for residuals of 
a lumbar spine decompressive laminectomy, secondary to a 
shell fragment wound, currently rated as 20 percent disabling 
is denied

Entitlement to an effective date earlier than March 16, 1990 
for the grant of service connection for residuals of a lumbar 
spine decompressive laminectomy, secondary to a shell 
fragment wound is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



